DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers: 9610448, 9931510, 10272250  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically the steps of “obtaining sensory action potential (SAP) baseline signals indicative of sensory action potential experienced inherently by the neural tissue at the target region and selecting one or more parameters for the therapy parameter set based on collection of SAP activity data and the SAP baseline signals” as claimed in claim 1 and “receiving pain scores indicative of a level of pain experienced by the patient in connection with the non- paresthesia waveform, defining a relation between SAP activity data  and the pain scores and selecting one or more parameters of the therapy parameters set based on the SAP activity data and the relation” as claimed in claim 12,  in combination with the recited steps limitations of the claimed invention.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MALLIKA D FAIRCHILD/           Primary Examiner, Art Unit 3792